     Case 1:18-cv-03517-FB-RLM Document 22 Filed 10/18/19 Page 1 of 3 PageID #: 87

        Bank ofAmerica Tower
         50 N. Laura Street, Suite 2600
        Jacksonville, Florida 32202
        Main: 904 598-6100                                  Smith, Gambrell & Russell llp
         www.sgrlaw.com                                     Attorneys at Law


         ScottS. Gallagher
         Direct Tel: (904)598-6111
         Direct Fax: (904) 598-6211
         sgallagher@sgrlaw. com                              October 18, 2019




          0/ 4   CM/ECF

         Honorable Frederic Block, U.S.D.J.
         United States District Court
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, NY 11201

                   Re:       Avrohom Bluming v. Enhanced Recovery Company, LLC
                             Civ. Case No.: l:18-cv-03517(FB)(RLM)

         Dear Judge Block:

                We represent the defendant, Enhanced Recovery Company, LLC (“ERC”) in the above­
         referenced matter filed against it by Adam Fishbein on behalf of Plaintiff Avrohom Bluming
         and a putative class. We write in accordance with Section 2 of Your Honor’s Individual Practice
         Rules to request a pre-motion conference for ERC to move for imposition of sanctions against
         Mr. Fishbein under Federal Rules of Civil Procedure 11 and 54.

                On June 15, 2018, Mr. Fishbein filed the Complaint in this action, which claimed that
         ERC violated the Fair Debt Collection Practices Act as a result of sending a letter dated June
         15, 2017. Mr. Bluming claimed the letter falsely represented that consumers could only dispute
         accounts through U.S. Mail. To support this claim, Mr. Bluming alleged that the phone number
         contained in ERC’s letter “refers only to payments”1 even though the letter he attached to the
         complaint contained no such limitation. After ERC requested leave to file a motion to dismiss,
         Mr. Bluming filed a letter with the Court again stating that “although Defendant’s letter
         includes a telephone number, that number refers only to payment-related communications” and
         used that false statement of fact to support his claim under Judge Tomlinson’s opinion in
         Vetrano v. CBE Group.2

                   1 Compl. (DE 1) at 114.

                2 Pl.’s Letter (DE 11) at 1 (citing Vetrano v. CBE Grp., Inc., 2016 WL 4083384
         (E.D.N.Y. Aug. 1,2016)).



F3
           Atlanta | Austin | Jacksonville | London | Los Angeles | Miami | Munich | New York | Southampton | Washington, D.C.
Case 1:18-cv-03517-FB-RLM Document 22 Filed 10/18/19 Page 2 of 3 PageID #: 88


    Honorable Frederic Block, U.S.D.J.
    October 18, 2019
    Page 2

            On November 19, 2018, after receipt of the letter from Mr. Fishbein referenced above,
    and after the Court set a pre-motion conference, ERC served Mr. Fishbein a notice of motion
    for sanctions under Federal Rule of Civil Procedure 11(b) and a memorandum of law in support
    of such motion.3 The basis of this motion was the filing of the complaint containing
    demonstrably false factual allegations and the lack of any support for the legal claims presented.
    Consistent with the safe harbor procedures in Rule 11(c)(2), ERC served this motion, but did
    not file it, and instructed Mr. Fishbein that it would file the motion if he did not withdraw the
    complaint in 21 days, through December 10, 2018.

            Mr. Fishbein did not withdraw the Complaint and the parties appeared before the Court
    on December 11 for a pre-motion conference as to Plaintiffs request to add claims to the
    complaint and ERC’s request to seek dismissal of all claims. The Court permitted Mr. Fishbein
    until December 26 to amend the complaint. Despite receiving leave to amend, Mr. Fishbein
    solely relied on the claim presented in the initial complaint.

            On January 24, ERC served a motion to dismiss the Complaint on the basis that the
    allegations in the Complaint concerning the purported limitation as to ERC’s telephone number
    was clearly belied by the content of the letter itself and that the actual content of the letter could
    not support a claim under relevant authority.4 Pursuant to the Court’s Scheduling Order dated
    January 4, 2019, Mr. Bluming was required to respond to the motion to dismiss by February 22,
    2019, however, Mr. Bluming did not file a response to ERC’s motion to dismiss.

            The Court subsequently granted ERC’s motion to dismiss in a three-page opinion
    finding that ERC’s letter is not misleading. The Court further stated, “(additionally, the letter
    provides a telephone number to hear disputes. The Complaint alleges that the number ‘refers
    only to payments,’ but the letter contains no such limitation.”5

            Federal Rule of Civil Procedure 11 provides that an attorney’s signature on any paper
    filed or served in a federal court action is a representation that the signing attorney has
    conducted a reasonable investigation into the factual contentions asserted therein and that they




           3 A copy of ERC’s November 19, 2018, Certificate of Service evidencing service of the
    Rule 11 motion and memorandum is enclosed herewith. ERC is not enclosing the memorandum
    of law in support of the motion so as to comply with the Court’s rule to not file any
    memorandum of law until directed by the Court. To the extent the Court would like to review
    the motion and memorandum in advance of a pre-motion conference, ERC will provide a copy.

           4 Mot. to Dismiss (DE 16); Memo, of Law (DE 17).

           5 Order (DE 20) at 3.
Case 1:18-cv-03517-FB-RLM Document 22 Filed 10/18/19 Page 3 of 3 PageID #: 89



    Honorable Frederic Block, U.S.D.J.
    October 18, 2019
    Page 3

    have evidentiary support and that the legal contentions are warranted by existing law or a good
    faith argument for extending such law.6

            Following service of ERC’s Rule 11 motion to plaintiff on November 19, 2018, ERC
    incurred $12,085.42 in attorneys’ fees and $1,302.06 in costs to present its motion to dismiss,
    arguing the same infirmity as highlighted in its Rule 11 motion, which ultimately formed the
    basis for the Court’s ruling dismissing the class action complaint. Based on the fact that the
    entire claim Mr. Bluming presented was based on a misstatement of fact—contradicted by the
    very exhibit attached to the complaint by the Plaintiff—it is clear Mr. Fishbein did not conduct
    the reasonable investigation into the facts supporting the complaint before filing it, as required
    by Rule 11. Additionally, as ERC highlighted the inconsistency to Mr. Fishbein on multiple
    occasions7, and he continued to make false representations to the Court concerning the language
    of the letter sued upon, it is clear that he acted willfully in this regard.

            Moreover, as Mr. Bluming did not respond to ERC’s Motion to Dismiss, it cannot be
    said that Mr. Fishbein possessed a good faith argument that the law should be extended to
    support claims based on the actual content of ERC’s letter.

            Accordingly, ERC respectfully requests the Court to set a pre-motion conference for
    ERC to seek leave to move the Court for sanctions pursuant to Federal Rules of Civil Procedure
    11 and 54, for ERC to seek to recover the $13,388.06 it has spent thus far after serving its
    motion for sanctions, as well as any additional amounts necessary for it to secure its award of
    fees in this matter.

                                                Respectfully submitted,

                                                Swtt S.

                                                Scott Gallagher
    Enclosure

    cc:    Adam J. Fishbein, Esq. (via CM/ECF)

           6 Fed. R. Civ. P. 1 l(b)(2)-(3).

            7 On October 3, 2018, more than six weeks before serving the Rule 11 motion, counsel
    for ERC sent Mr. Fishbein a four page letter, providing a detailed analysis of the facts and
    authority which precluded the Plaintiffs claim, as plead. In the conclusion of the letter, ERC
    gave notice that it intended to serve a Rule 11 motion if the claim was not properly withdrawn.
    Thus, Plaintiffs counsel has had ample notice and opportunity to avoid the sanctions now being
    sought by ERC.
